UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1037


JOYCE BANIN; A. K., a minor child,

                 Plaintiffs - Appellants,

          v.

BRIAN BYERSON,

                 Defendant – Appellee,

          and

BIGGS J. BYERSON; JESSE THORTON; JOHN DOE; SECOND LIEUTENANT
DAVID WHITE; BRENDAN MILLER,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   Liam O'Grady, District
Judge. (1:14-cv-00026-LO-TRJ)


Submitted:   September 29, 2015              Decided:   October 20, 2015


Before WILKINSON and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Joyce Banin, A.K., Appellants Pro Se.      Kimberly Pace Baucom,
Assistant County Attorney, Jamie Marie Greenzweig, FAIRFAX
COUNTY ATTORNEY'S OFFICE, Fairfax, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

       Joyce Banin, as next friend of her minor daughter, A.K., *

seeks      to   appeal    the    judgment      entered    on   behalf      of   Defendant

Brian Byerson in A.K.’s 42 U.S.C. § 1983 (2012) action.                                As

Banin notes, nonattorney parents are prohibited from litigating

the claims of their minor children in federal court.                            Myers v.

Loudoun Cty. Pub. Schs., 418 F.3d 395, 401 (4th Cir. 2005).

Although        Banin    retained    counsel       to     represent     A.K.     in   the

district court, she has not retained counsel on appeal, despite

ample opportunity to do so.                 Instead, she seeks appointment of

counsel on A.K.’s behalf.

       Litigants        in   a    civil   action        are    not   constitutionally

entitled to counsel.             Williams v. Ozmint, 716 F.3d 801, 811 (4th

Cir.       2013).        Because    we    do     not     discern     the    exceptional

circumstances required for appointment of counsel in a civil

case, see Whisenant v. Yuam, 739 F.2d 160, 163 (4th Cir. 1984),

abrogated on other grounds by Mallard v. U.S. Dist. Court, 490

U.S. 296, 298 (1989), we decline to appoint counsel on A.K.’s

behalf.

       Accordingly, we dismiss the appeal for want of counsel.                         We

deny       as   moot     A.K.’s    motions       for     reconsideration        and   for

       *
       Insofar as Banin attempts to appeal on her own behalf, she
is not a proper party to the appeal, as voluntary amendment of
the complaint eliminated all of Banin’s claims for relief.



                                             3
transcripts   at   government   expense.   We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                            DISMISSED




                                   4